Citation Nr: 0716052	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for left knee 
disability. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a condition 
manifested by low blood count. 
 
4.  Entitlement to service connection for a right foot 
disorder. 
 
5.  Entitlement to an increased (compensable) rating for 
facial scarring as a residual of head injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to May 
1960, and from September 1960 to January 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a September 2001 rating 
decision of the VA Regional Office (RO) in Louisville, 
Kentucky that declined to reopen the claim of service 
connection for disabilities that included back, left knee and 
low blood count disorders.  That rating determination also 
denied service connection for a right foot disability and a 
compensable rating for facial scarring as a residual of head 
injury.

The Board notes in this instance that the RO certified 
additional disabilities for appellate consideration.  
However, the veteran's substantive appeal (VA) specified only 
those disabilities as listed on the title page of this 
decision.


FINDINGS OF FACT

1.  Service connection for a back disorder, left knee 
disability and low blood count was denied by RO decision 
dated in November 1997; the veteran did not file a timely 
appeal and those determinations became final.

2.  Evidence received subsequent to the November 1997 RO 
determinations, when considered by itself or together with 
previous evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims of entitlement to service connection for a back 
disorder, left knee disability and a condition manifested by 
low blood count.

3.  Right foot symptoms in service did not result in a 
chronic disorder; there is competent evidence of record that 
current right foot disability is not related to complaints 
during service.

4.  Facial scarring as a residual of head injury is 
manifested by well-healed and asymptomatic scars that are not 
disfiguring, and do not limit the function of the body part 
affected.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision denying service connection 
for a back disorder, left knee disability and low blood count 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the RO's November 
1997 RO decision is not new and material and the appellant's 
claim of entitlement to service connection for a back 
disorder, left knee disability and low blood count is not 
reopened. 38 C.F.R. § 3.156 (2001). 

3.  A right foot disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.

4.  The criteria for an evaluation in excess of zero percent 
for facial scarring as a residual of head injury are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Code 7800 
(2002/2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claims of service connection 
for a back disorder, left knee disability and low blood 
count.  He asserts that service connection for a right foot 
disorder should be granted and that his service-connected 
facial scarring warrants a compensable disability evaluation.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the statement of the case 
and the supplemental statements of the case, the appellant 
has been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in May 2006 and August 2006, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims. He has also been advised to submit relevant 
evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content- 
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA. See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claims of service connection 
for a back disorder, left knee disability and low blood 
count, as well as entitlement to service connection for a 
right foot disorder, and an increased rating for facial 
scarring as a residual of head injury.  Extensive private 
clinical records the veteran has identified have been 
requested and associated with the claims folder.  A great 
deal of VA outpatient clinic notes have been retrieved.  The 
appellant has been afforded a number of VA examinations over 
the years, to include medical opinions.  There is no 
indication from the appellant that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claims. Therefore, VA does not have a duty 
to assist that is unmet with respect to the issues on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  



2.	New and material evidence to reopen the claims of 
service connection for a back disorder, left knee 
disability and low blood count.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claims to reopen were received before August 
2001.  New and material evidence is defined in 38 C.F.R. 
§ 3.156(a) (2001) as being evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed." Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The record reflects that the RO denied service connection for 
a back disorder, left knee disability and low blood count by 
rating decision dated in November 1997.  The appellant did 
file a timely appeal.  He attempted to reopen his claim for 
such in October 2000.  Because the 2000 decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claims for service connection should be reopened 
and re-adjudicated on a de novo basis. See Evans v. Brown, 9 
Vet. App. 273 (1996).  Claims that are the subject of final 
decisions can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006).

The evidence of record at the time of the 1997 RO decision 
denying service connection for a back disorder, left knee 
disability and low blood count included service medical 
records that showed no evidence of treatment, complaints or 
findings regarding a back problem or low blood count or 
disease.  Service medical records do reflect that the veteran 
sought treatment for marked swelling of the left knee in 
January 1971 without a history of injury.  An assessment of 
traumatic bursitis was rendered at that time.  No further 
reference to left knee symptoms are recorded during the 
remainder of service.  Upon post service VA examination in 
March 1985 for a condition not pertinent to this appeal, the 
veteran noted history of traumatic bursitis of the left knee 
in 1971 and complained of numbness in the both legs.  On 
physical examination, however, he was "able to stand on his 
toes and heels and do a deep knee bend and go through all the 
gyrations to show he has complete, full, free range of motion 
to all bones and joints."  The examiner stated that there 
was no evidence of atrophy or hypertrophy.  Following 
examination, no diagnosis relating to the back, left knee or 
a low blood count was shown. 

The veteran first filed a claim for service connection for a 
back disorder, left knee disability and low blood count in 
February 1997.  Subsequently received were a private clinic 
record dated in November 1992 indicating a history of back 
pain dating back to 1985.  A diagnosis of back pain, rule out 
herniated disc, was recorded.  A VA cat scan of the lumbar 
spine in November 1992 was interpreted as normal study.  
Blood laboratory studies obtained in November 1992 showed a 
normal red blood cell count and hematocrit.  

The veteran was involved in a motor vehicle accident in May 
1994 and complained of neck injury.  Subsequent VA outpatient 
clinic notes reflect complaints of back and neck pain.  
Magnetic resonance imaging (MRI) of the lumbosacral spine in 
May 1997 disclosed mild disc bulging at the L4-L5 interspace.  
No left knee treatment, complaints or findings were recorded 
in any clinical evidence.

The RO denied service connection for a back disorder in 
November 1997 on the basis that it was not shown in service 
or for years thereafter.  Service connection for a left knee 
disability and low blood count was denied on the basis that 
no current disability was shown.  

The evidence that was received after the 1997 denial of the 
claim of service connection for a back disorder includes 
extensive VA outpatient and private clinic notes showing 
continuing treatment for low back symptomatology primarily 
diagnosed as degenerative disc disease.  Following review of 
the record and a physical evaluation on VA spine examination 
in April 2004, the examiner opined that given that there was 
no evidence of a back condition in service medical records, 
it was unlikely that the veteran's current low back 
disability was related to military service.  

The veteran was afforded a VA joints examination in April 
2004 with particular focus on the left knee.  Following 
physical examination and review of the record, the examiner 
concluded that the appellant had a history of left knee 
bursitis in service that appeared to have resolved.  He also 
reported an apparent post service history of being struck in 
the knee with a sledgehammer.  It was found that current left 
knee pain appeared to be an independent event from the 
bursitis in service as no complaints regarding the left knee 
were shown at separation, and there was a normal examination.  
The examiner opined that for this reason, it was unlikely 
that  current left knee disability was secondary to military 
service.  

The appellant underwent a VA examination for hemic disorder 
purposes.  Following examination, a diagnosis was provided of 
"[m]ention of low blood count in general remarks with no 
current evidence of hematologic disease and no clinical 
evidence of past hematologic disease."  The examiner stated 
that for this reason, it was felt that a low blood count was 
unlikely related to military service.

Legal analysis

The Board finds in this instance that while evidence received 
since the November 1997 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to the claims of service connection for a back 
disorder, left knee disability and low blood count.  Such 
evidence relates solely to ongoing treatment for low back 
pain, as well as post service onset of knee pain, both of 
which have been determined to not be related to service.  
There is competent medical evidence of record that the 
veteran does not now have or has ever had a blood disease.  

Specifically, no additional evidence has been received with 
respect to a back disorder, left knee disability and low 
blood count that shows a relationship to service, or that 
such disabilities were otherwise of service onset.  
Therefore, upon review of all of the additional information 
received since the November 1997 rating decision, the Board 
finds that the evidence is not so significant that it must be 
considered to fairly decide any of these claims to reopen.  
The newly received evidence shows, with respect to certain of 
his claims, that the appellant experiences the claimed 
disability, but that the evidence does not tend to prove a 
relationship to service.  In the case of service connection 
for low blood count, no current disability is demonstrated.  
In this regard, a claim for service- connection must be 
accompanied by evidence of a current disability. Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
such evidence, the newly received information, when 
considered alone or with previously submitted evidence, does 
not have to considered to fairly decide the claims.  
Therefore, the veteran's application to reopen his claims of 
service connection for a back disorder, left knee disability 
and low blood count is denied.

2.  Service connection for a right foot disorder.

The service medical records reflect that the veteran was seen 
in April 1972 for complaints of right foot pain without a 
history of injury.  Examination elicited tenderness over the 
arch but no heat, swelling or discoloration.  An impression 
of probable bruise or contusion was rendered.  An X-ray of 
the distal right foot in January 1977 for complaints of pain 
and swelling at the second and third toe joints showed no 
significant abnormality.  It was reported that there had been 
no recent trauma.  No further reference to the right foot is 
shown during service.

The post service record is silent for any complaints 
regarding the right foot until March 1999 when the appellant 
was seen for radiating right heel pain diagnosed as heel spur 
syndrome.  He underwent surgery in August 1999 for a right 
planter calcaneal spur.  This diagnosis was continued 
following VA foot examination in August 2004.  Following 
review of the record, the examiner found that there was no 
evidence of chronic right foot pain or treatment in service, 
and that it was unlikely that the current right foot 
condition was secondary to military service. 

The Board thus finds in this instance that while the veteran 
did indeed complain of right foot symptoms in service, it 
appears that these did not result in a chronic disorder.  
Following a right foot X-ray in 1977, the appellant remained 
in service for more than eight years without further evidence 
of right foot complaints or treatment.  A post service right 
foot disability was not clinically demonstrated until 1999.  
This is more than 15 years after discharge from active duty 
and continuity of symptomatology is not established.  See 
38 C.F.R. § 3.303.  Moreover, following VA examination in 
April 2004, the examiner stated that it was unlikely that the 
veteran's current right foot condition was related to 
service.  It is the province of trained health care providers 
to enter conclusions that require medical expertise such as 
opinions as to diagnosis and causation. See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Under the circumstances, the 
Board finds that the preponderance of the evidence is against 
the claim and service connection for a right foot disorder 
must be denied. 

3.  Increased rating for facial scarring as a residual of 
head injury.

Service connection for facial scarring as a residual of head 
injury in service was established by rating action dated in 
May 1985.  A noncompensable evaluation has been in effect 
since the date of the grant.  A claim for an increased rating 
was received in October 2000. 

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

The Board notes that effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities. 
See Diagnostic Code Series 7800, 67 Fed. Reg. 49596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
(West 2002), can be no earlier than the effective date of 
that change. Id.  The VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  Since the veteran's claim was pending prior 
to the effective date of the new criteria, both the old and 
new regulations apply.  The service-connected scar residuals 
have been considered under both the old and revised 
regulations.  Therefore, the Board may proceed with a 
decision in this case without prejudice to the veteran. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)..

Historically, the veteran service-connected skin disorder has 
been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006). 

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a 10 percent evaluation is warranted if the disfigurement was 
moderate.  A 30 percent rating was warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating was warranted in the case of scarring which 
was completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

A note following Diagnostic Code 7800 provided that the 10 
percent rating might be increased to 30 percent, the 30 
percent to 50 percent and the 50 percent to 80 percent if in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted with several 
unretouched photographs for rating by the central office.

Effective August 30, 2002, the revised criteria for 
Diagnostic Code 7800 provide that a 30 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The new criteria provide some clarification and definitions 
which are useful in this context.  Under note (1), the eight 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800, are: a scar 5 or more inches (13 
or more centimeters) in length; scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39-square centimeters.); skin indurated and 
inflexible in an area exceeding six square inches (39- square 
centimeters).  Under note (3), the adjudicator is required to 
take into consideration un-retouched color photographs when 
evaluating scars under these criteria. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

Factual background

The appellant was afforded a VA skin examination in March 
1997 and photographs were obtained.  Scars from head injury 
residuals in service and basal cell carcinoma were described 
in detail.  All scars were depicted as well healed with no 
keloid formation, inflammation, ulceration, swelling or 
depression.  None of the scars adhered to the underlying skin 
or was herniated.  There was no tenderness to palpation of 
any scar.  It was reported that the cosmetic effects of the 
scars on the face were minimal and that they did not limit 
the function of any body part affected.

A VA examination for scars was conducted in December 2000.  
It was reported that the claims folder was reviewed.  History 
of the inservice injury was recounted.  It was reported that 
the appellant denied any problems with the scars he incurred 
from head injury during service.  He denied any pain or other 
associated symptoms.  Examination disclosed a small barely 
discernible scar of the right periauricular area with stated 
tenderness to palpation.  The examiner related that all other 
scars were unable to be discerned and that the one on his 
head was covered by hair.  There was no adherence of any of 
the scars.  The texture was smooth and there was no 
ulceration or breakdown of the skin, or elevation of 
depression of the scars.  It was reported that there was no 
tissue loss, inflammation, edema or keloid formation.  There 
was normal skin color of the surrounding area of the skin.  
The examiner stated that there was no disfigurement 
associated with the scar.  The scar caused no limitation of 
motion.  

The appellant was most recently afforded a VA examination in 
February 2005 for "skin other than scars" occasioned by 
other service-connected disability.  No abnormal findings 
regarding the service-connected head injury residuals were 
reported on examination.  VA outpatient and private treatment 
records dating from 1992 reflect no treatment or follow-up 
for scars from head injury residuals.  

Legal analysis

The record reflects that when the veteran was examined for VA 
in 1997, the service-connected facial scars were shown to be 
well-healed and nontender upon palpation.  The evidence 
reflects no ulceration or skin breakdown, inflammation, 
keloid condition, hypo or hyperpigmentation or swelling 
related to facial laceration scarring throughout the appeal 
period.  The scars have not been observed to be adherent, 
depressed or disfiguring, and do not limit the function of 
any aspect of the face.  Although the veteran indicated on VA 
examination in December 2000 that there was some tenderness 
in the right periauricular area, this is not confirmed on any 
other evaluation.  The scars are not shown to be of the 
requisite size and contours for a compensable evaluation.  
The veteran has related that the scars do not bother him and 
there is no associated pain. 

As such, the Board finds that there is no clinical basis to 
support the assignment of more than a noncompensable rating 
for facial scarring as a residual of head injury.  A 
noncompensable evaluation is warranted when the required 
clinical residuals are not adequately demonstrated.  The 
Board thus finds that the preponderance of the evidence is 
against the claim and that the evidence is not in equipoise 
as to warrant the application of the benefit-of-the-doubt 
doctrine. See 38 C.F.R. § 3.102.


ORDER

The application to reopen the claims of service connection 
for a back disorder, left knee disability and a condition 
manifested by low blood count is denied.  

Service connection for a right foot disorder is denied.

An increased rating for facial scarring as a residual of head 
injury is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


